Attorney!

MICHAEL FAILLACE li i
MICHAEL FAILLAGE & ASSOCIATES T
S524 5 4 5 :

G0 EAST 42ND STREET SUITE 4510
NEW YORK NY 10765

UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF NEW YORK index / case #: 1:20-CV-02475-LDH

HORACIO DAVID VELIZ MONTOYA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED * AFFIDAVIT OF SERVICE
Piaintitf o

PREMIUM MILLWORK, INC. D/B/A PREMIUM MILLWORK, ET AL
Defendant

_ Kings Gaunty, State of: Mee tor K & Ljok hit ce being sworn,

says; Deponent fs not a party herein, is over the age of 18 years and resides in the Stateok NY .

On asia at USE angiomat: 54 VAN DYKE STREET BROOKLYN NY 11234
Deponent served the within: eusmons a comPLaint

 

 

 

 

On which were set forth the Index No., herein, and date of filing

On: JULIO GUENCA :
{herein after called the recipient) therein named. A

go ladividual By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the parson
described in 38 said racipiant therein

Ry Suitable Age Sy dalivering thereat a (rua copy of each to; Jane Doe. bite }

person a person of suitable age and discratlon.Sald promises is racipiants [ o] Actual Place of Residence
f ] Actual Place of Business within the State,
Cl Affixing to By alfixing a true copy of each to the door of sald premises which Is recipients [| ] Actual Place of, Residence bi, ee tear:
Door _ . | yActual Place of Business, within the State |
+.  Deponent was unable with due diligence ta find reciplent or person. of suitable age and discretion thereat having called’

there

 

 

c] Corporation By delivering thereat a true copy of sach to;
or personally. Daponent knew sald corporation / partnership so served to be the corporation} partnership described In said
Partnership aforamentionad document as sald recipleni and knew sald Individual tobe _.._____ _ _— thereof,

 

[X} Mailing Whhin 20 days of such dalivary, or affixing, deponent enclosed a copy of same in a postpald envelope properly addressed

to racipient elplants iast known [PP] ActusLPlaceof Rested: { ] Actual Place of Business
at _S4 Var) Dyke. Steet Brooklyn NY 47251
and deposited said envelope In an official depository under the exciusive care and custody of the U.S. Postal Service within

New York State. The envelope bore the legend “personal and confidential” and did not indicateon the outside, thereof
by return address or otherwise that the communication was from an attorney or cenctemed an action against the defendant. Loe

 

 

 

ix Deseription [ | Male [ ] Witte skin [44] Black hair [ } 44-20 Yrs [E ]Under 5" =", ] Under 100 Lbs
(ot Female [ ] Black skin { ] Brown hair [| 321-35 Yre f jsorsar. bd] 400-130 Lbs
{ Yellow skin { ]Grayhair [736-50 Vrs =e] 54-58" fe] 131-160 Lbs
EX] Brown skin [ ]Slondehair [ }54-68¥rs 9 [ Jeane" f ) 164-200 Lbs
[ }] Red skin [ [Red hair I }yOver@5 Yrs [ }Overs6' { }Over 200 Lbs
Other Identifying Features
i] Military tasked the person spoken to whether recipient was In active military service of the United States or the State of
Service New York In any capacity whatever and received a negative reply. The source of my Information and the grounds of my belief

 

are the conversations and observations above narrated,

[-] Subpoena Fee Tendered in the amount of

ix Abfengts: 1/23 fs ot 4129 9m Servee was home wb could heat hin telling hic kids to dell me that he wosel hon :
Sworn to before ma o i f: 2G /2t & Efe :

“ {Print name below signature}

° i, " v 7 _ Efijak ldhite “

 

 

 

ue eevee : 1.09343¢-DC4
File No. 1:20.CV-02475-:0H ~ te Work Order No. 524545 |
. co TAMARA TOWSHIN ALAM ae :

s,s | NOTARY PUBLIC, STATE'OF NEW YORK ce

Registration No, 0LAL6369961

Qualified in Kings puyty :
My Commission Expires. a oF . oe et

 

 

 
Case 1:20-cv-02475-LDH-CLP Document 6-1 Filed 06/04/20 Page 1 of 2 PageiD #: 26

AO 440 (Rey, 06/12} Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

HORACIO DAVID VELIZ MONTOYA, individually
and on behaif of others similarly situated,

 

Plaintiff(s)
¥.

PREMIUM MILLWORK, INC. (D/B/A PREMIUM
MILLWORK) and JULIO CUENCA ,

Civil Action No. 20cv2475

 

i a

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Julio Cuenca
cfo Premium Millwork
43 Coffey Street
Brooklyn, NY 11234

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) ~~ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Michael A. Failiace

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also musi file your answer or motion with the court.

Douglas C. Palmer
CLERK OF COURT

Date: 06/04/2020 ‘s/Priscilla Bowens

 

 

 

Signature of Clerk or Deputy Clerk

 
